Citation Nr: 1019716	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-31 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October and November 2008 rating 
decisions of the Providence, Rhode Island, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has tinnitus and basal cell 
carcinoma and that they are related to his military service.  
Specifically, the Veteran contends that he was exposed to 
acoustic trauma which damaged his hearing in service and 
caused him to experience tinnitus.  Additionally, he contends 
that his basal cell carcinoma is a direct result of sun 
exposure during his time of service.

Tinnitus

In this case, Veteran has essentially indicated that he 
suffered acoustic trauma due to noise while serving on active 
duty.  The Board notes that the Veteran is currently service 
connected for hearing loss in connection with this acoustic 
trauma.  The Board also notes that the Veteran has indicated 
that he has had tinnitus since his discharge from service.  
In this regard, the Board notes that a layperson, such as the 
Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran was afforded a VA audiological examination in 
August 2008.  At that examination it was reported that the 
Veteran did not report a history of tinnitus and was not 
reporting tinnitus at that examination.  The Veteran contends 
in his January 2009 notice of disagreement that he was not 
asked about the condition of tinnitus at the August 2008 
examination.  He reported that he did not remember being 
asked about the condition and would not deny it as it is 
present at all times.  

In this particular case, as the Veteran has reported that he 
incurred tinnitus during service and has experienced symptoms 
of this condition since service, an observation which he is 
competent to make, the Board finds that the necessity for a 
new VA examination is shown for the proper assessment of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the Veteran for a 
VA examination to determine whether he has a tinnitus 
disability, if so, whether it was caused or aggravated by his 
military service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Basal Cell Carcinoma

On the issue of entitlement to service connection for basal 
cell carcinoma, the Veteran asserts that he has become more 
susceptible to basal cell carcinomas following his exposure 
to sunlight in warm climates while on active duty.  
Furthermore, his treating dermatologist stated in a September 
2008 letter that he believed the Veteran has had an 
inordinate amount of skin related cancers as a direct result 
of sun exposure during his military time. 

The VA examination in September 2008 detailed the extent of 
the Veteran's skin disorder at that particular time and 
stated that the Veteran had a history of non-melanized skin 
cancer, basal cells, pre-skin cancers, actinic keratoses, and 
melanomas.  The examiner also noted that the Veteran showed 
some evidence of possible superficial basal cells and actinic 
keratoses on examination.  However, a medical opinion is 
required to address the question as to whether the Veteran's 
repeated incidents of basal cell carcinoma are at least as 
likely as not attributable to his sun exposure while in 
service.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed. A 
comprehensive medical history of the 
claimed tinnitus should be obtained.  
After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran currently has tinnitus.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's tinnitus condition was incurred 
in or aggravated by a disease or injury in 
service, including any noise exposure.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinions 
provided. 

3.  Schedule the Veteran for a VA 
examination by a qualified physician to 
provide an opinion as to his recurrent 
basal cell carcinomas.  To the extent 
possible, the examination should be 
undertaken by a dermatologist.  A 
comprehensive medical history of the 
claimed condition should be obtained.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.

The examiner is asked offer an opinion as 
to whether it is at least as likely as not 
that the Veteran's recurrent basal cell 
carcinomas are attributable to active duty 
service.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinions 
provided. 

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with the 
examination.

4.  Then, readjudicate the claim.  If any 
of the benefits sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

